[Cite as In re D.R.M., 2012-Ohio-5422.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 98633




                                          IN RE: D.R.M.
                                          A Minor Child




                                  JUDGMENT:
                            REVERSED AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                    Case No. SU 07702427


        BEFORE: Keough, J., Stewart, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: November 21, 2012
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor
Joseph C. Young
Assistant Prosecuting Attorney
Cuyahoga Support Enforcement Agency
P.O. Box 93894
Cleveland, OH 44101-5984

FOR APPELLEES

Andre Avent, pro se
3840 East 142nd Street
Cleveland, OH 44128

Danielle McDonald, pro se
3574 Ludgate Road
Cleveland, OH 44120




KATHLEEN ANN KEOUGH, J.:

      {¶1} This appeal is before the court on the accelerated docket pursuant to App.R.

11.1 and Loc.App.R. 11.1 Plaintiff-appellant, Cuyahoga Support Enforcement Agency

(“CSEA”), appeals the trial court’s judgment that vacated a prior journal entry of

contempt. Finding merit to the appeal, we reverse and remand.
       {¶2} On August 17, 2010, CSEA filed a motion to show cause why D.R.M.’s

father (“Father”) should not be held in contempt of court for his failure to pay child

support as previously ordered by the court.      Father appeared for hearing and was

granted a continuance to secure counsel.      The matter was continued; Father again

appeared without counsel, and the matter was again continued.

       {¶3} A hearing on CSEA’s motion to show cause was subsequently held on

September 11, 2011. After the hearing, the magistrate issued a decision that granted

CSEA’s motion to show cause, found Father in contempt for failure to pay child support

as ordered, and imposed a suspended jail sentence of 27 days. The decision ordered that

Father could purge the order of contempt by paying $750 toward child support arrears not

later than 120 days after the journalization of the decision, and set a date for a purge

review hearing. The decision contained other orders relating to Father’s past due and

current support obligations and D.R.M.’s emancipation.

       {¶4} The trial court adopted the magistrate’s decision by entry journalized on

January 4, 2012. On June 1, 2012, the trial court conducted a purge review hearing, after

which it journalized an entry ordering that “the motion to execute sentence is hereby

dismissed with prejudice and the underlying judgment entry, filed January 4, 2012, is

vacated in its entirety.”

       {¶5} CSEA appeals from this judgment. It argues that the trial court erred in sua

sponte vacating in its entirety the January 4, 2012 judgment. We agree.
      {¶6} The trial court’s January 4, 2012 judgment was a final, appealable order

because it made both a finding of contempt and imposed a sentence, albeit suspended.

See Abernethy v. Abernethy, 8th Dist. No. 92708, 2010-Ohio-435, ¶ 36-37; Kapadia v.

Kapadia, 8th Dist. No. 96910, 2012-Ohio-808, ¶ 5.

      {¶7} “As a general rule, a trial court has no authority to vacate or modify its final

orders sua sponte.”    N. Shore Auto Fin., Inc. v. Valentine, 8th Dist. No. 90686,

2008-Ohio-4611, ¶ 12. Since the adoption of the Civil Rules, Civ.R. 60(B) provides the

exclusive means for a trial court to vacate a final judgment. J’Lexxys Dickerson v.

Cleveland Metro. Hous. Auth., 8th Dist. No. 96726, 2011-Ohio-6437, ¶ 7.

      {¶8} In this case, neither party filed a Civ.R. 60(B) motion for relief from

judgment nor asked the court to vacate any of the provisions of the court’s January 4,

2012 judgment. Thus, the trial court erred in sua sponte vacating its judgment. See

State v. Stevenson, 8th Dist. No. 98377, 2012-Ohio-5077; State v. Thomas, 8th Dist. No.

98377, 2012-Ohio-5077; In re R.T.A., 8th Dist. No. 98498, 2012-Ohio-5080 (all holding

that trial court had no authority to vacate its final judgment of contempt absent a Civ.R.

60(B) motion).

      {¶9} Moreover, by vacating its January 4, 2012 judgment in its entirety, the court

nullified the extensive findings and orders in the judgment regarding Father’s past due

and current support obligations and D.R.M.’s emancipation.
         {¶10} Likewise, by vacating its judgment, the trial court also vacated its ruling

granting CSEA’s motion to show cause, the motion that gave rise to the entry in the first

instance.     If the court’s ruling vacating its judgment were allowed to stand, the

show-cause motion would then still be pending, a result obviously not intended by the

court.

         {¶11} Accordingly, we hold that the trial court erred in sua sponte vacating its

January 4, 2012 judgment in its entirety. The portion of the trial court’s journal entry

dated June 11, 2012, that vacated the January 4, 2012 judgment is reversed,1 and the

matter is remanded to the trial court with instructions to reinstate the January 4, 2012

judgment entry.

         {¶12} Reversed and remanded.

         It is ordered that appellant recover from appellee costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




        The June 11, 2012 entry also found that Father had successfully purged the order of contempt
         1


issued on January 4, 2012.
KATHLEEN ANN KEOUGH, JUDGE

MELODY J. STEWART, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR